IN THE SUPREME COURT OF THE STATE OF NEVADA


                 KATHERINE DEE FLETCHER,                                  No. 82047
                 Appellant,
                 VS.                                                           FILE
                 THE STATE OF NEVADA,
                 Respondent.                                                   AU 2 5 2022
                                                                                      TH A. BROWN
                                                                          CL     OF   UPREAIE COURT
                                         ORDER OF AFFIRMANCE
                                                                                        CLERK

                            This is an appeal from a judgment of conviction, pursuant to a
                jury verdict, of first-degree murder with the use of a deadly weapon. Second
                Judicial District Court, Washoe County; Egan K. Walker, Judge.
                            As relevant to this appeal, the State charged appellant
                Katherine Fletcher in 2016 by information with first-degree murder with
                the use of a deadly weapon. The jury convicted Fletcher on that charge and
                the court sentenced her to life without the possibility of parole with a
                consecutive sentence of 8-to-20 years for the deadly weapon enhancement.
                Fletcher appeals, contending that the district court (1) violated her due-
                process rights by refusing to disqualify Judge Walker, and (2) abused its
                discretion when it allowed the State to introduce statements she gave to her
                medical expert after she withdrew her not-guilty-by-reason-of-insanity
                plea.
                The district court did not abuse its discretion when it denied Fletcher's
                motion to disqualify Judge Walker
                            Relying on the Fourteenth Amendment's Due Process Clause,
                Fletcher asserts that "Judge Walker's various comments about and
                characterizations of Fletcher" based on his knowledge of her unrelated
                family court cases "built up to the [objective] level of potential or perceived
                bias that warrants disqualification or recusal." She also argues that Judge
                Walker's comments made during trial "made clear the danger that [Judge
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                               7- 2 -       61()
                Walker] would not be able to hold the clear balance between the State and
                Fletcher." We disagree.
                            We review a decision regarding a motion to disqualify a judge
                for an abuse of discretion. Ivey v. Eighth Judicial Dist. Court, 129 Nev 154,
                162, 299 P.3d 354, 359 (2013). Under the Due Process Clause, "[r]ecusal is

                required when, objectively speaking, 'the probability of actual bias on the
                part of the judge . . . is too high to be constitutionally tolerable." Rippo v.
                Baker, 580 U.S. 285„        137 S. Ct. 905, 907 (2017) (quoting Withrow v.

                Larkin, 421 U.S. 35, 47 (1975)). Of note, the Due Process Clause "sometimes
                demand[s] recusal even when a judge `ha[s] no actual bias." Id. (quoting
                Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 825 (1986)). The test is "not
                whether a judge harbors an actual, subjective bias, but instead whether, as
                an objective matter, 'the average judge in his position is likely to be neutral,
                or whether there is an unconstitutional potential for bias." Williams v.
                Pennsylvania, 579 U.S. 1, 8 (2016) (quoting Caperton v. A.T. Massey Coal
                Co., 556 U.S. 868, 881 (2009)). While various statutes and judicial codes of
                conduct "provide more protection than due process requires," the due-
                process standard is "confined to rare instances." Caperton, 556 U.S. at 890
                (emphasis added).
                            As evidence of bias, Fletcher points to Judge Walker's pretrial
                remark where he said to her, "I questioned as your presiding judge in the
                child welfare case your competency, let alone your competency in a—in the
                context of the most serious criminal allegations that can be lodged against
                a human being." T-Te made that observation in the context of a sealed Young



                     1 Fletcher relied only on the Due Process Clause in seeking Judge

                Walker's recusal. Thus, we address whether due process required Judge
                Walker's disqualification, and not whether other bases for recusal existed.

SUPREME COURT
         OF
      NEVADA
                                                       2
(0) I 947A
                       v. State, 120 Nev. 963, 102 P.3d 572 (2004), hearing in which he was
                       evaluating Fletcher's request to replace her attorney, and he denied the
                       request in part because he reasoned that Fletcher's attorney appropriately
                       questioned Fletcher's competency. That comment alone does not rise to the
                       extraordinary level necessary to implicate a due-process violation, i.e., it

                       does not demonstrate an unconstitutionally high risk of bias or that Judge
                       Walker had a stake in the outcome of Fletcher's criminal case.2       Indeed,
                       judges have an obligation to question competency if a reasonable doubt as
                       to the defendant's competency arises during litigation. See Goad v. State,
                       137 Nev. 167, 185, 488 P.3d 646, 662 (Ct. App. 2021) ("FA] trial court must
                       order a hearing sua sponte to determine whether a defendant is competent
                       when there is reasonable doubt about his or her competency.").
                                   Fletcher also takes issue with statements Judge Walker made
                       during a sealed hearing on her mid-trial Young motion.3          While Judge



                             2 Fletcher has the burden to show recusal is warranted. Ybarra v.
                       State, 127 Nev. 47, 51, 247 P.3d 269, 272 (2011). Fletcher, relying on
                       portions of the hearing transcript, cut at unnatural intervals, and thus
                       lacking context, failed to show that Judge Walker's remarks presented an
                       unconstitutionally high risk of bias requiring his recusal. See id. (observing
                       that the party asserting a challenge against a judge must establish
                       sufficient factual grounds to support disqualification); see also Prabhu v.
                       Levine, 112 Nev. 1538, 1549, 930 P.2d 103, 111 (1996) (explaining that "Olt
                       is the appellant's responsibility to ensure that the record on appeal contains
                       the material to which exception is taken" and holding that "[i]f such
                       material is not contained in the record on appeal, the missing portions of
                       the record are presumed to support the district court's decision" (quoting
                       Riggins v. State, 107 Nev. 178, 182, 808 P.2d 535, 538 (1991), rev'd on other
                       grounds, 504 U.S. 127 (1992))).

                             3Fletcherdoes not explain specifically what comments amounted to
                       an "angered rebuke of Fletcher," but she appears to refer to comments Judge
                       Walker made when he denied her motion to substitute counsel.

SUPREME COURT
        OF
     NEVADA
                                                             3
10) 1917A    cs,1VgD
               ,
                Walker referenced his familiarity with Fletcher from the prior hearings and
                family court cases, he denied her motion to substitute counsel because she
                "offered no facts and no assertions which justify an irreconcilable
                breakdown" beyond her "own choice[ ] .. . to be mean to your attorney, for
                lack of a better term," which he determined did not rise to an irreconcilable
                conflict warranting new counsel under Young.            Thus, although he
                referenced his prior experience with Fletcher, Judge Walker relied on the
                facts in the instant case and the appropriate standard under Young in
                denying her motion to substitute counsel.
                            Moreover, the statements as a whole do not rise to the
                exceptional level warranting disqualification under the Due Process Clause.
                While Judge Walker acknowledged that he was the family-court judge who
                approved the plan to terminate Fletcher's custodial rights, that did not give
                him an interest in the resolution of this criminal case because it is a
                separate legal proceeding.4   Cf. In re Murchison, 349 U.S. 133, 135, 137
                (1955) (concluding that a judge who charged two petitioners with contempt



                      4 Fletcher appears to claim that she signed a stipulation for Judge
                Walker to determine her sentence only because of Judge Walker's
                "scolding." However, the comments Fletcher perceives as "scolding" do not
                warrant recusal. Judge Walker informed the jury that he would impose
                Fletcher's sentence after the parties • orally stipulated to that sentencing
                arrangement. When Judge Walker requested a signed stipulation to that
                effect, Fletcher refused to do so. Judge Walker informed Fletcher that he
                was "concern[ed]" that her decisions were a "tactical choice" to "delay" the
                proceedings and asked her to consider that her waffling about who should
                impose a sentence may present poorly with the jurors and reflect in their
                sentencing decision. Judge Walker assured Fletcher that "any sentence [he]
                would impose would not be because of passion, prejudice, sympathy,
                revenge or otherwise." These statements do not reference Fletcher's prior
                cases or otherwise indicate bias warranting his disqualification on due
                process grounds.

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) I947A
                    and/or perjury and "then tried both petitioners in open court, [and]
                    convicted and sentenced them," should have been disqualified because
                    "[h]aving been a part of [the one-man judge-grand jury] process a judge
                    cannot be, in the very nature of things, wholly disinterested in the
                    conviction or acquittal of those accused").    Thus, the facts here do not
                    present one of the "rare instances" where the Due Process Clause requires
                    the judge's disqualification. See Caperton, 556 U.S. at 890.
                                Fletcher's reliance on Echavarria v. Filson, 896 F.3d 1118 (9th
                    Cir. 2018), is unavailing. In Echavarria, the defendant attempted to rob a
                    Las Vegas bank, and killed FBI agent John Bailey during the robbery. Id.
                    at 1120. The FBI was intimately involved in Echavarria's investigation and
                    prosecution.    Id. at 1120-21.      Judge Jack Lehman presided over
                    Echavarria's case. Id. at 1123. Agent Bailey had previously investigated
                    Judge Lehman for corruption, fraud, and perjury, but Echavarria was
                    unaware of this until after his trial and sentencing. Id. at 1123-25. In
                    resolving the disqualification issue on appeal, the court held that Judge
                    Lehman's failure to recuse himself violated Echavarria's due process rights
                    because "raln average judge in [Judge Lehman's] position would have feared
                    that rulings favoring Echavarria, tipping the outcome towards acquittal or
                    a sentence less than death, could cost him his reputation, his judgeship, and
                    possibly his liberty." Id. at 1131. The facts here do not support a finding
                    that any rulings in favor of Fletcher would risk Judge Walker's career,
                    reputation, or freedom. Rather, Judge Walker engaged in routine judicial
                    actions and, in fact, made several rulings favorable to Fletcher, such as
                    granting her initial Young motion. There is no showing of a personal stake
                    in the outcome of this case on the part of Judge Walker that would be
                    comparable to that of Judge Lehman, and thus, Echavarria does not support


SUPREME COURT
         OF
      NEVADA
                                                         5
(0) I 947A    AD.
                disqualification here. Therefore, based on all of the above, we conclude that
                the district court did not abuse its discretion by denying Fletcher's motion
                to disqualify Judge Walker.
                The district court did not abuse its discretion when it admitted as evidence
                statements Fletcher rnade during a psychological exarnination, along with
                the doctor's notes regarding those statements
                            Fletcher asserts that the district court's order allowing the
                State to present statements she made in her psychological evaluation after
                she entered a not-guilty-by-reason-of-insanity plea violated her Fifth
                Amendment right against self-incrimination. Fletcher later withdrew that
                plea. She contends that the error was not harmless because her statements
                were the only evidence the State presented to show that Fletcher had a gun
                on the day of the killing.
                            The district court's order did not run afoul of Fletcher's due-
                process rights because she voluntarily made the statements to her own
                expert and did not make them as part of a court-ordered psychiatric
                evaluation. Estelle v. Smith, 451 U.S. 454, 469 (1981) (recognizing that
                "Molunteered statements . . . are not barred by the Fifth Amendment," and
                such statements may be admitted as evidence (omission in original))
                (quoting Miranda v. Arizona, 384 U.S. 436, 478 (1966)). Fletcher initially
                entered a not-guilty-by-reason-of-insanity plea on February 13, 2019. The
                State moved for a mental examination of Fletcher on February 22, which
                the court granted on May 24. Fletcher concedes that she provided the at-
                issue statements to Dr. Melissa Piasecki before the court-ordered
                psychiatric evaluation by a different evaluator, and Dr. Piasecki evaluated
                Fletcher at Fletcher's request.     Thus, Fletcher's statements were not
                compelled and were not protected by the Fifth Amendment. See McKenna
                v. State, 98 Nev. 38, 39, 639 P.2d 557, 558 (1982) (recognizing that the Fifth

SUPREME CDURT
        OF
     NEVADA
                                                      6
(0) 1947A
                Amendment prohibits the State from using a defendant's confidential
                statements made during a court-ordered psychiatric evaluation to obtain a
                conviction). Accordingly, we conclude that the district court did not abuse
                its discretion when it adraitted the statements Fletcher made to Dr.
                Piasecki.5   McLellan v. State, 124 Nev. 263, 267, 182 P.3d 106, 109 (2008)
                (applying an abuse of discretion standard to district court decisions to admit
                or exclude evidence).6

                             Based on the foregoing, we
                             ORDER the judgment of conviction AFFIRMED.




                                                                                     J.
                                                    Silver


                                                                                 ,   J.
                                                    Cadish


                                                           Adefu tiAr                J.
                                                    Pickering
                                                                   J


                      5 Giventhat Fletcher failed to provide cogent argument or relevant
                authority in support of her various remaining arguments against the
                statements' admissibility, we are not persuaded that those arguments
                warrant reversal. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6
                (1987) (explaining that appellate courts will not consider claims
                unsupported by cogent argument and relevant authority).

                      6We are not persuaded by the State's assertion that plain error review
                should apply to the district court's evidentiary decision.

SUPREME COURT
        OF
     NEVADA
                                                      7
10) 1947A
                cc:   Hon. Egan K. Walker, District Judge
                      Oldenburg Law Office
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   8
(0) 1947A